                  Case 20-12456-JTD                Doc 715         Filed 12/11/20           Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

                                                         )
    In re:                                               )    Chapter 11
                                                         )
    RTI HOLDING COMPANY, LLC,1                           )    Case No. 20-12456 (JTD)
                                                         )
                                        Debtors.         )    (Jointly Administered)
                                                         )
                                                         )    Ref. Docket Nos. 644, 645, 648


                                            AFFIDAVIT OF SERVICE

STATE OF CONNECTICUT )
                     ) ss.:
COUNTY OF MIDDLESEX )

ANGHARAD BOWDLER, being duly sworn, deposes and says:

1. I am employed as a Director of Client Services by Epiq Corporate Restructuring, LLC, with
   their principal office located at 777 Third Avenue, New York, New York 10017. I am over
   the age of eighteen years and am not a party to the above-captioned action.

2. On December 2, 2020, I caused to be served the:

      a. “Amended Order Authorizing and Approving the Employment of Kramer Levin Naftalis
         & Frankel LLP as Counsel to the Official Committee of Unsecured Creditors” dated
         December 2, 2020 [Docket No. 644],



1The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are as follows:
RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,LLC (6505); RT of Carroll
County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC (8738); RT Distributing, LLC (6096); RT
Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity, LLC (7159); RT Franchise Acquisition, LLC (1438);
RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC
(7020); RT Kentucky Restaurant Holdings, LLC (7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC
(4072); RT of Maryland, LLC (7395); RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT
Minneapolis Franchise, LLC (2746); RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New
Hampshire Restaurant Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT
Omaha Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest Franchise,
LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri Franchise, LLC
(6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461); RTTT, LLC (9194); Ruby
Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby Tuesday of Columbia, Inc. (4091); Ruby
Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716); Ruby Tuesday of Marley Station, Inc. (1641); Ruby
Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432).
The Debtors’ mailing address is 333 East Broadway Ave., Maryville, TN 37804.
               Case 20-12456-JTD        Doc 715     Filed 12/11/20     Page 2 of 7




   b. “Order Pursuant to 11 U.S.C. §§ 328(A) and 1103 Authorizing and Approving the
      Employment and Retention Of Cole Schotz P.C. as Delaware Co-Counsel and Conflicts
      Counsel to the Official Committee of Unsecured Creditors Nunc Pro Tunc to October 27,
      2020,” dated December 2, 2020 [Docket 645], and

   c. “Order Determining that the Committee is not Required to Provide Access to
      Confidential or Privileged Information of the Debtors and Fixing Creditor Information
      Sharing Procedures and Protocols Under 11 U.S.C. §§ 105(A), 107(B), and 1102(B)(3)
      Nunc Pro Tunc to October 27, 2020,” dated December 2, 2020 [Docket No. 648],

by causing true and correct copies to be:

          i.   enclosed securely in separate postage pre-paid envelopes and delivered via
               first class mail to those parties listed on the annexed Exhibit A, and

         ii.   delivered via electronic mail to those parties listed on the annexed Exhibit B.


3. All envelopes utilized in the service of the foregoing contained the following legend:
   LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”
                                                                  /s/ Angharad Bowdler
                                                                  Angharad Bowdler

Sworn to before me this
4th day of December, 2020
/s/ Amy E. Lewis
Notary Public, State of Connecticut
Acct. No. 100624
Commission Expires: 8/31/2022
Case 20-12456-JTD   Doc 715   Filed 12/11/20   Page 3 of 7




                    Exhibit A
                                                RUBY TUESDAY
                           Case 20-12456-JTD    Doc 715 Filed 12/11/20
                                                 Service List
                                                                               Page 4 of 7

Claim Name                            Address Information
INTERNAL REVENUE SERVICE              CENTRALIZED INSOLVENCY OPERATION PO BOX 7346 PHILADELPHIA PA 19101-7346
MEYERS, RODBELL & ROSENBAUM, P.A.     (COUNSEL TO PRINCE GEORGE'S COUNTY) ATTN NICOLE C KENWORTHY 6801 KENILWORTH
                                      AVE, STE 400 RIVERDALE MD 20737-1385




                               Total Creditor count 2




Epiq Corporate Restructuring, LLC                                                                      Page 1 OF 1
Case 20-12456-JTD   Doc 715   Filed 12/11/20   Page 5 of 7




                    Exhibit B
            Case 20-12456-JTD      Doc 715 Filed 12/11/20
                          RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                              Page 6 of 7
                                        Electronic Mail Master Service List




NAME                                                     EMAIL ADDRESS
ABRAMS & BAYLISS LLP                                     SEAMAN@ABRAMSBAYLISS.COM;
                                                         CANNATARO@ABRAMSBAYLISS.COM;
ADAMS AND REESE LLP                                      JOHN.ROGERSON@ARLAW.COM;
                                                         JAMIE.OLINTO@ARLAW.COM;
ASHBY & GEDDES, P.A.                                     GTAYLOR@ASHBYGEDDES.COM;
                                                         KEARLE@ASHBYGEDDES.COM;
BALLARD SPAHR LLP                                        HEILMANL@BALLARDSPAHR.COM;
                                                         ROGLENL@BALLARDSPAHR.COM;
                                                         GANZC@BALLARDSPAHR.COM;
                                                         ANDERSONSANCHEZK@BALLARDSPAHR.COM;
                                                         SUMMERSM@BALLARDSPAHR.COM;
BENESCH, FRIEDLANDER, COPLAN & ARONOFF LLP               KCAPUZZI@BENESCHLAW.COM;
                                                         JGENTILE@BENESCHLAW.COM;
BUCHALTER, A PROFESSIONAL CORPORATION                    SCHRISTIANSON@BUCHALTER.COM;
CHIPMAN BROWN CICERO & COLE, LLP                         DESGROSS@CHIPMANBROWN.COM;
                                                         BOLTON@CHIPMANBROWN.COM;
CLEARY GOTTLIEB STEEN & HAMILTON LLP                     SONEAL@CGSH.COM; JVANLARE@CGSH.COM;
COLE SCHOTZ P.C.                                         DDEAN@COLESCHOTZ.COM;
                                                         JALBERTO@COLESCHOTZ.COM; AROTH-
                                                         MOORE@COLESCHOTZ.COM;
CONNOLLY GALLAGHER LLP                                   CGRIFFITHS@CONNOLLYGALLAGHER.COM;
                                                         LHATFIELD@CONNOLLYGALLAGHER.COM;
                                                         JWISLER@CONNOLLYGALLAGHER.COM;
                                                         KCONLAN@CONNOLLYGALLAGHER.COM;
                                                         KBIFFERATO@CONNOLLYGALLAGHER.COM;
COUNTY OF LOUDOUN, VIRGINIA                              STEVE.JACKSON@LOUDOUN.GOV;
CROSS & SIMON, LLC                                       MVILD@CROSSLAW.COM;
DELAWARE SECRETARY OF STATE                              DOSDOC_FTAX@DELAWARE.GOV;
DELAWARE STATE TREASURY                                  STATETREASURER@STATE.DE.US;
DORSEY & WHITNEY (DELAWARE) LLP                          GLORIOSO.ALESSANDRA@DORSEY.COM;
                                                         SCHNABEL.ERIC@DORSEY.COM;
DOUG BELDEN, HILLSBOROUGH COUNTY TAX COLLECTOR           FITZGERALDB@HILLSBOROUGHCOUNTY.ORG;
GARNER & CONNER, PLLC                                    CCONNER@GARNERCONNER.COM;
GIBBONS P.C.                                             HCOHEN@GIBBONSLAW.COM;
                                                         RMALONE@GIBBONSLAW.COM;
GOLDMAN SACHS BANK USA                                   GS-SLG-NOTICES@GS.COM;
GOULSTON & STORRS PC                                     THOFFMANN@GOULSTONSTORRS.COM; YKASS-
                                                         GERGI@GOULSTONSTORRS.COM;
HILLER LAW, LLC                                          AHILLER@ADAMHILLERLAW.COM;
HOGAN♦MCDANIEL                                           DCKERRICK@DKHOGAN.COM;
HOLIFIELD & JANICH, PLLC                                 AHOLIFIELD@HOLIFIELDLAW.COM;
                                                         KMANN@HOLIFIELDLAW.COM;
HOWARD & HOWARD ATTORNEYS PLLC                           MBOGDANOWICZ@HOWARDANDHOWARD.COM;
HUNTON & WILLIAMS LLP                                    GGRIFFITH@HUNTONAK.COM;
INDIANA ATTORNEY GENERAL OFFICE                          HEATHER.CROCKETT@ATG.IN.GOV;
                                                         AMANDA.QUICK@ATG.IN.GOV;
JACK SHRUM, PA                                           JSHRUM@JSHRUMLAW.COM;
JENSEN BAGNATO, P.C.                                     JEFFREY@JENSENBAGNATOLAW.COM;
                                                         JEFFREYCARBINO@GMAIL.COM;
KELLEY DRYE & WARREN LLP                                 KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM;
                                                         RLEHANE@KELLEYDRYE.COM;
                                                         SWILSON@KELLEYDRYE.COM;
                                                         MLEVINE@KELLEYDRYE.COM;
KLEHR HARRISON HARVEY BRANZBURG LLP                      RLEMISCH@KLEHR.COM; SVEGHTE@KLEHR.COM;
                                                         CBRENNAN@KLEHR.COM;
KOHNER, MANN & KAILAS, S.C.                              SWISOTZKEY@KMKSC.COM;
KRAMER LEVIN NAFTALIS & FRANKEL LLP                      AROGOFF@KRAMERLEVIN.COM;
                                                         RSCHMIDT@KRAMERLEVIN.COM;
                                                         JSHARRET@KRAMERLEVIN.COM;
                                                         JWAGNER@KRAMERLEVIN.COM;
KURTZMAN | STEADY, LLC                                   KURTZMAN@KURTZMANSTEADY.COM;
LAW OFFICE OF SUSAN E. KAUFMAN, LLC                      SKAUFMAN@SKAUFMANLAW.COM;




                                                   Page 1 of 2
            Case 20-12456-JTD      Doc 715 Filed 12/11/20
                          RTI HOLDING COMPANY, LLC - Case No. 20-12456
                                                                               Page 7 of 7
                                        Electronic Mail Master Service List




MAYNARD COOPER & GALE PC                                 JLAMAR@MAYNARDCOOPER.COM;
MCCARTER & ENGLISH LLP                                   KBUCK@MCCARTER.COM;
MCCREARY, VESELKA, BRAGG & ALLEN, P.C.                   TLEDAY@MVBALAW.COM;
MCELROY, DEUTSCH, MULVANEY & CARPENTER, LLP              DPRIMACK@MDMC-LAW.COM; JBERNSTEIN@MDMC-
                                                         LAW.COM;
MCGUIREWOODS                                             SVAUGHN@MCGUIREWOODS.COM;
                                                         SSPEIGHT@MCGUIREWOODS.COM;
MIAMI-DADE COUNTY TAX COLLECTOR                          PRISCILLA.WINDLEY@MIAMIDADE.GOV;
                                                         MDTCBKC@MIAMIDADE.GOV;
MISSOURI DEPARTMENT OF REVENUE                           DEECF@DOR.MO.GOV;
MONZACK MERSKY BROWDER and HOCHMAN, P.A.                 RMERSKY@MONLAW.COM;
MORRIS, NICHOLS, ARSHT & TUNNELL LLP                     DABBOTT@MNAT.COM;
OAKLAND COUNTY TREASURER                                 KEVIN@LAWYERMICH.COM;
OFFICE OF ATTORNEY GENERAL - PENNSYLVANIA                CMOMJIAN@ATTORNEYGENERAL.GOV;
OFFICE OF THE ATTORNEY GENERAL - TENNESSE                AGBANKDELAWARE@AG.TN.GOV;
OFFICE OF THE ATTORNEY GENERAL - TEXAS                   ABIGAIL.RYAN@OAG.TEXAS.GOV;
OFFICE OF THE UNITED STATES TRUSTEE                      LINDA.RICHENDERFER@USDOJ.GOV;
PACHULSKI STANG ZIEHL & JONES LLP                        JO'NEILL@PSZJLAW.COM
PAUL HASTING LLP                                         JUSTINRAWLINS@PAULHASTINGS.COM;
                                                         AARONGOBERSIMS@PAULHASTINGS.COM;
PENSION BENEFIT GUARANTY CORPORATION                     MORGAN.COURTNEY@PBGC.GOV; EFILE@PBGC.GOV;
                                                         HARRIS.MELISSA@PBGC.GOV;
POLSINELLI PC                                            CWARD@POLSINELLI.COM;
REGER RIZZO & DARNALL LLP                                ERASSMAN@REGERLAW.COM;
SAUL EWING ARNSTEIN & LEHR LLP                           MONIQUE.DISABATINO@SAUL.COM;
                                                         LUKE.MURLEY@SAUL.COM;
SCHREEDER, WHEELER & FLINT, LLP                          CHORD@SWFLLP.COM;
SECURITIES & EXCHANGE COMMISSION                         SECBANKRUPTCY-OGC-ADO@SEC.GOV;
                                                         SECBANKRUPTCY@SEC.GOV;
SECURITIES AND EXCHANGE COMMISSION                       BANKRUPTCYNOTICESCHR@SEC.GOV;
                                                         NYROBANKRUPTCY@SEC.GOV;
SHERRARD ROE VOIGT & HARBISON, PLC                       MABELOW@SRVHLAW.COM;
SIMON PROPERTY GROUP                                     RTUCKER@SIMON.COM;
SMTD Law LLP                                             RBERENS@SMTDLAW.COM;
STRADLEY, RONON, STEVENS & YOUNG, LLP                    DPEREIRA@STRADLEY.COM;
SULLIVAN ꞏ HAZELTINE ꞏ ALLINSON LLC                      ZALLINSON@SHA-LLC.COM;
TCW DIRECT LENDING LLC                                   MICHAEL.ANELLO@TCW.COM;
THE ROSNER LAW GROUP LLC                                 ROSNER@TEAMROSNER.COM; GIBSON@TEAMROSNER.COM
                                                         LIU@TEAMROSNER.COM;

TROUTMAN PEPPER HAMILTON SANDERS LLP                     MARCY.SMITH@TROUTMAN.COM;
                                                         MATTHEW.BROOKS@TROUTMAN.COM;
                                                         GARY.MARSH@TROUTMAN.COM;
TUCKER ARENSBERG                                         BMANNE@TUCKERLAW.COM;
UCTS, DEPT OF LABOR AND INDUSTRY                         RA-LI-UCTS-BANKRUPT@STATE.PA.US
WATKINS & EAGER PLLC                                     RIRELAND@WATKINSEAGER.COM;
WEIR & PARTNERS LLP                                      JCIANCIULLI@WEIRPARTNERS.COM;
WOLCOTT RIVERS GATES                                     JSTIFF@WOLRIV.COM;
YOUNG CONAWAY STARGATT & TAYLOR, LLP                     BANKFILINGS@YCST.COM; MNEIBURG@YCST.COM;
                                                         JMULVIHILL@YCST.COM;
ZIONS BANCORPORTION                                      GREGORY.BASER@ZIONSBANCORP.COM;




                                                   Page 2 of 2
